Citation Nr: 0605164	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-37 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thoracolumbar spine 
disability characterized as spondyloarthropathy, secondary to 
service-connected coccygenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel
INTRODUCTION

The veteran had active duty from March 1945 to June 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends his thoracolumbar spine disability, 
characterized as spondyloarthropathy, is secondary to his 
service-connected coccygenia.  There were no reports of 
thoracolumbar disability in the service medical records or on 
the October 1947 VA examination report.  The veteran claims 
that he was treated for low back pain in the 1950's at St. 
Joseph's Hospital in Patterson, New Jersey.  Following an 
April 2002 VA examination, it was indicated that the 
veteran's complaints "may be related to degenerative 
arthritis involving the lumbosacral spine...this significant 
arthritis is contributing to some of his low back discomfort 
as well as coccydynia."  VA outpatient clinic records dated 
in July 2003 reflect that it is "very likely...that back pain 
is related to the coccyx injury." 

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  After obtaining any necessary 
authorizations, the veteran's treatment 
records from St. Joseph's Hospital in 
Patterson, New Jersey from the 1950's 
should be obtained and associated with 
the claims folder.  All efforts to 
locate these records should be fully 
documented.

2.  The RO should ensure that the 
veteran's most recent VA outpatient 
records are associated with the claims 
folder.  

3.  The RO should schedule a 
comprehensive VA back examination to 
determine the nature and severity of any 
thoracolumbar spine disability.  
The claims folder and a copy of this 
remand must be provided to the examiner 
prior to the examination.

If a thoracolumbar spine disability is 
found, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater it was 
either caused or aggravated his service-
connected coccygenia.  If aggravated, the 
examiner should indicate what measurable 
degree of current thoracolumbar spine 
disability is due to the service-
connected coccygenia.  The examiner 
should reconcile any conclusions with the 
evidence of record, including the 
veteran's service medical records, VA 
examination reports dated in October 1947 
and April 2002, and the July 2003 VA 
outpatient clinic report.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  Allow an appropriate period 
of time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





 Department of Veterans Affairs


